Citation Nr: 9919940	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  97-31 201			)	DATE
						)
						)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for spinal 
and sciatic disabilities due to the service-connected 
postoperative residuals of a coccyx removal.

2.  Entitlement to an increased rating for service-connected 
postoperative residuals of a coccyx removal, currently rated 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
April 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1994 rating decision by the RO.  A 
hearing was held before a member of the Board in March 1999.  
The veteran submitted medical evidence at his hearing and 
waived RO consideration of the evidence.  


FINDINGS OF FACT

1.  The Board in an October 1984 decision concluded that the 
veteran was not entitled to service connection for dorsal and 
lumbar spinal disabilities on a direct basis or as due to the 
service-connected postoperative residuals of a coccyx 
removal.  

2.  New evidence which bears directly or substantially on the 
specific matter and is so significant to show that the 
veteran's current spine and sciatic disabilities is due to 
the service-connected postoperative residuals of a coccyx 
removal so that it must be considered to fairly decide the 
merits of the claim has not been associated with the record 
since the Board decision of October 1984.  

3.  The medical evidence reflects that the veteran's service-
connected postoperative residuals of a coccyx removal are 
manifested by pain.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of service 
connection for postoperative residuals of a coccyx removal  
has not been presented.  38 U.S.C.A. §§ 5108, 7104 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.104(a), 3.156(a) (1998).  

2.  The schedular criteria for an evaluation in excess of 10 
percent for coccydynia have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.71a, 
Diagnostic Code 5298 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background  

The veteran and his representative contend that they have 
presented new and material evidence to reopen his claim for 
service connection for spinal and sciatic disabilities due to 
the service-connected coccyx removal.  It is maintained that 
he has had back trouble, and numbness and pain in his leg and 
hips since his discharge from service for which he has been 
treated over the years.  

Service medical records show that in March 1944, the veteran 
was seen for an inflamed pilonidal cyst which caused pain on 
walking or sitting.  In October 1944 the diagnosis was 
changed to deformity, congenital, coccyx, and in November 
1944 the entire coccyx was removed.  There was no record of 
findings or complaints related to the lumbar or dorsal spine 
and there was no diagnosis of neuritis or arthritis recorded 
in service.

During the course of a VA examination performed in July 1947, 
the veteran complained of pain and weakness of the back and 
feet.  There were no findings relevant to the lumbar or 
dorsal spine.  He was examined by the VA in June 1950, and 
complained of numbness in the hips and legs upon prolonged 
sitting.  Again, no diagnoses referable to the lumbar or 
dorsal spine were recorded.

A September 1947 rating decision granted service connection 
for a tender, painful scar, postoperative residuals of the 
removal of the coccyx, and assigned a 10 percent rating.

In July 1963, Roland P. Sharp, Jr., D.O., reported the 
veteran was suffering from lumbosacral subluxation with 
excessive tenderness over the sciatic notch area.

During a Veterans Administration examination of October 1963, 
the veteran voiced complaints of back pain which extended 
down both legs, as well as numbness in both legs with 
difficulty sitting for any length of time.  X-rays of the 
lumbar spine revealed a marked left lateral curvature.  D12, 
Ll-2 showed compression with almost disappearance of the 
intervertebral space and calcification of the disc.  The 
lower vertebrae, namely L2, L3 and L4, showed advanced 
marginal spurring with beginning ridging.  The lumbosacral 
joint was noted to be normal.  The diagnoses were resection 
of coccyx, with tenderness of distal sacrum, residual scar, 
from coccygectomy, service connected.

The veteran was hospitalized in July 1957 for complaints of 
severe pain in the lower lumbar region of two weeks' 
duration.  X-rays revealed osteoarthritis of the lumbosacral 
spine, most marked at 1st and 3rd interspaces.  In April 1965 
he complained of severe soreness and pain in the back and all 
over his body.  The physical examination was essentially 
unremarkable and the diagnosis was chronic nervous 
exhaustion.  He was hospitalized again in January 1975 for 
complaints of severe pain in the lumbosacral region of the 
back which had begun at work while carrying approximately 50 
to 70 pounds of weight.  He stated he was unable to walk or 
move without severe pain and denied numbness of the legs or 
feet or radicular pain down the thighs.  Examination revealed 
tenderness of the lumbosacral region.  The neurological 
examination was within normal limits and the extremities were 
within normal limits except for straight leg raising which 
produced pain at 45 degrees, bilaterally.  The diagnosis was 
severe back sprain, mild degenerative joint disease of the 
lower dorsal spine.

Russell E. Dunbar, D.O.,  reported in August 1977 that, 
although did not treatment the veteran's service-connected 
coccyx condition, he had treated the veteran since November 
1970, mostly for, among other things, arthritis, neuritis and 
nervous tension, conditions to which the service-connected 
disability contributed.  He also stated that the veteran 
reported numbness and pain, and coccygodynia was diagnosed.

Teofilo R. Rojas, Jr., M.D., wrote in December 1979 that the 
veteran was suffering from degenerative disc disease, among 
other things.  He reported the veteran complained of 
intermittent lumbosacral pain, moderate to severe in nature, 
with occasional radicular pain in both legs.  Examination 
revealed local tenderness over the lower sacral area, with 
decreased lumbosacral range of motion.

In January 1980, Narendra Patel, M.D., reported that the 
veteran was suffering from chronic sacral pain and status 
post removal of the coccyx.

Charles N. Evans, D.C., wrote in a letter in May 1981, that 
he had seen the veteran in March 1981 for complaints of 
severe pain and limitation of motion in the lumbar area of 
the spine with pain that radiated into the left leg.

In June 1981, Dr. Dunbar reported the veteran was suffering 
from sacroiliac subluxation.  He reported a diagnosis, among 
other things, of arthritis.

During hospitalization for unrelated conditions in April 1980 
and March 1981, a diagnosis of degenerative arthritis was 
reported.

Thomas Weisman, M.D., wrote in February 1983, that he had 
treated the veteran for degenerative arthritis of the 
lumbosacral spine and the chest wall on many occasions since 
July 1981 and that the veteran was on medication for pain.

Dr. Rojas reported in March 1983, that X-rays had revealed 
the presence of spondylosis deformans, moderately severe, and 
degenerative joint disease of the right apophyseal joint at 
L5-Sl.

In March 1983, J. M. Laing, D.C., stated he had treated the 
veteran for sciatic neuritis which was reported to be the 
result of the service injury.  It was also indicated that he 
had treated the veteran since 1970 for symptoms associated 
with the removal of the coccyx.

In March 1983, Dr. Sharp reported complaints of persistent 
low back pain and sacral pain.

In May 1983, H. R. Fleschner, D.C., wrote that he had 
examined the veteran in May 1983 for complaints of lower back 
pain, soreness and pain in the left chest muscle and 
arthritis.  The diagnoses were sustained sprains to the 
thoracic and lumbar spine, accompanied by myofascitis, 
brachial neuralgia, complicated by a sacral sprain with 
lumbalgia and sciatic radiation to the left leg.

In June 1983, Dr. Rojas certified that the veteran was 
receiving treatment for degenerative joint disease of the 
right apophyseal joint and moderately severe spondylosis 
deformans.

A hearing before a hearing officer at the RO was conducted in 
April 1983.  The veteran testified that he noticed problems 
with his back in service which became worse over the years.  
He also stated that he was told that the removal of his 
coccyx caused other back problems.  He also complained of 
numbness in his feet and hips.

In October 1984, the Board denied the veteran's claim for 
service connection for dorsal and lumbar spinal disabilities, 
with sciatic neuritis, on the basis that the complaints in 
service essentially involved the coccyx and its subsequent 
removal.  The first indication of the current spinal 
disability was found in 1957, when a diagnosis of 
osteoarthritis of the lumbosacral spine was recorded.  Other 
disabilities, such as spondylosis, degenerative joint 
disease, low back pain, neuritis and sciatica were not noted 
until many years after service.  The Board also noted that in 
January 1975, the veteran suffered a back injury after 
lifting a considerable amount of weight. 

In September 1994, the veteran requested that his claim for 
service connection for a spine and sciatic disability due to 
the service-connected coccyx removal be reopened, and that an 
increased rating for the service-connected postoperative 
removal of the coccyx be granted.  

In a letter from Dr. Evans dated in November 1994, noted that 
he had treated the veteran for a subluxation of the L5 
vertebra from March 1981 to June 1990.  He also treated the 
veteran in October 1994 for low back pain which began two 
days previously when the veteran bent over to put on his 
shoes.

A VA spine examination was conducted in January 1998.  The 
veteran stated that he has "always" had some discomfort in 
the tailbone area, but recently, in the past two months, he 
has had some numbness and pain in the coccygeal area and in 
the hips.  He has no complaints regarding his legs.  This 
discomfort occurs only after sitting with his buttocks flat 
in a chair.  He says that he has to shift from side to side 
when he sits for a long time.  If he gets up and walks 
around, it relieves this discomfort.  He says that sitting is 
the only thing that bothers him.  He says that he has 
arthritis in his lower back, and he has had low backache 
about eleven months.  Examination noted that the veteran had 
some dorsal kyphosis and walks with short steps, but no limp.  
His right leg was continuously bouncing when he is sitting.  
He says that he does not know the cause of this.  There was a 
7cm vertical scar over the side of the coccyx.  The scar was 
depressed.  He says that it was slightly tender.  Range of 
motion of the lumbar spine revealed that extension was done 
to 10 degrees with some pain.  Flexion was 75 degrees with no 
pain.  Right and left lateral bending was done to 10 degrees 
with "a little" pain.  Rotation to the right and left was 
done to 20 degrees with "a little pain."  Neurological 
examination revealed that the knee jerks were 1+ and equal.  
The examiner was unable to obtain an ankle jerk on either 
side.  There was variable nonreproducible hypalgesia of 
either thigh.  There is 2+ pitting edema of the lower legs 
and ankles.  On digital rectal examination, the examiner was 
unable to feel remnants of the coccyx.  X-rays showed the 
absence of the coccyx and osteoarthritis of the lumbosacral 
area.  The diagnosis was status postoperative coccygectomy 
and degenerative arthritis of the lumbosacral spine.  The 
examiner stated that he was unable to determine whether the 
veteran's symptoms were secondary to his coccygectomy or due 
to the degenerative arthritis of his lumbosacral spine.

Medical records in 1997 and 1998 note treatment for thoracic, 
lumbar and hip pain; osteoarthritis and spinal stenosis were 
diagnosed.  

II.  Legal Analysis

A.  Service Connection for a Spinal and Sciatic Disability 
due to the Service-Connected Postoperative Residuals of a 
Coccyx Removal

In October 1984, the Board denied service connection for 
spinal and sciatic disabilities due the service-connected 
postoperative residuals of a coccyx removal , and in 
September 1994, the veteran applied to reopen the claim.  The 
October 1984 Board decision is considered final, with the 
exception that the claim may be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7104; Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  

The Board must perform a two-step analysis when the veteran 
seeks to reopen a claim based on new evidence.  First, the 
Board must determine whether the evidence is "new and 
material."  Second, if the Board determines that the 
claimant has produced new and material evidence, the claim is 
reopened and the Board must evaluate the merits of the 
veteran's claim in light of all the evidence, both old and 
new.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  The 
Board is required to review all of the evidence submitted by 
an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the Board which had 
refused, after having considered newly presented evidence, to 
reopen a previously disallowed claim because of a lack of new 
and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996).

38 C.F.R. § 3.156(a) provides that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  For the new 
evidence to be material, it must bear directly or 
substantially on the specific matter and is so significant 
that it must be considered to fairly decide the merits of the 
claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In an attempt to reopen his claim, the veteran has submitted 
his statements and testimony, and medical records dealing 
with recent examination and treatment.  

The newly submitted medical records report the veteran's 
current ailments and conditions and the treatment he received 
for said conditions.  They do not, however, suggest that any 
spinal or sciatic condition is due to the service-connected 
postoperative residuals of a coccyx removal.  Such evidence 
does not constitute new and material evidence to reopen a 
claim.  Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  Said 
records will not be sufficient to reopen a claim.

The veteran's contentions, that his condition is due to his 
service-connected postoperative residuals of a coccyx 
removal, have been made previously and were considered by the 
Board in connection with the its October 1984 decision.  
Thus, the newly made statements by the veteran are merely 
allegations and unsubstantiated assertions.  Independent 
medical evidence or excerpts from recognized treatises 
corroborating his claim that his psychiatric condition is 
related to service or began therein have not been submitted.  
Thus, the veteran has relied upon his own opinion as to 
medical matters.  Because the determinative issue in this 
matter involves medical etiology of a condition, the 
veteran's lay testimony is not in and of itself sufficient to 
establish the relationship between the veteran's military 
service and any condition from which he may, or may not, now 
suffer.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
such statements will not be sufficient to reopen the claim.  

The Board notes that the RO cited to the reopening standard 
used in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Because 
the Board found that the actual evidence submitted by the 
veteran was not new evidence, the decision by the Federal 
Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
overturning the Colvin standard is not implicated in this 
matter.  The decision in Hodge, supra, overruled this Colvin 
analysis with respect to the materiality component of "new 
and material" evidence.  To reopen a claim, however, the 
evidence submitted must still be more than "cumulative" or 
"redundant." 38 C.F.R. § 3.156(a); Hicks v. West, 12 Vet. 
App. 86 (1998), Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

Based on the foregoing, the Board concludes that the veteran 
has not submitted new and material evidence and his claim for 
service connection for spinal and sciatic disabilities due to 
the service-connected postoperative residuals of a coccyx 
removal is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

B.  Increased Rating for Service-Connected Postoperative 
Residuals of a Coccyx Removal

The Board notes that the provisions of 38 U.S.C.A. § 5107(a) 
have been met, in that the veteran's claim for an increased 
rating is well grounded.  This finding is based on the 
veteran's evidentiary assertion that his service-connected 
disabilities have increased in severity.  See Drosky v. 
Brown, 10 Vet. App. 251, 254 (1997) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992)).  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  See Waddell v. 
Brown, 5 Vet. App. 454, 456 (1993).  

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Removal of the coccyx without painful residuals warrants a 
noncompensable evaluation.  For partial or complete removal 
of the coccyx with painful residuals, a 10 percent rating is 
for assignment.  Diagnostic Code 5298.  No other diagnostic 
code pertains to impairment of the coccyx.  Insofar as a 10 
percent rating is currently in effect for the service-
connected coccyx disability, no higher evaluation is 
available under the provisions of the rating schedule.  

There is no evidence that the veteran's disability presents 
such an unusual disability picture as to render impractical 
the application of regular schedular criteria.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The preponderance of the evidence is against the claim for an 
increased rating for postoperative residuals of a coccyx 
removal.  Thus, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for spinal and sciatic 
disabilities due to the service-connected postoperative 
residuals of a coccyx removal, the appeal is denied in this 
regard.  

The claim for an increased rating for the service-connected 
postoperative residuals of a coccyx removal is denied.



		
	TERENCE D. HARRIGAN 
	Acting Member, Board of Veterans' Appeals



 

